MacEEAN, J.
The plaintiff alleged and proved to the satisfaction of the learned justice an agreement in writing by the plaintiff to do certain constructive and decorative work, and its performance for the defendants, for the sum of $6oo, of which $300 were received, and so recovered judgment for the balance of $300 with costs, against the *250defendants’ contention that there had been substituted for the original agreement, executed by the company’s secretary and treasurer, a new arrangement, signed by the company’s salesman, whose authority they failed to prove, as they also failed to disprove that performance within the time stated in the arrangement they alleged was not delayed by other work carried on by other people for the defendants themselves. The judgment should be affirmed.
Judgment affirmed, with costs to the respondent. All concur.